DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-35 of U.S. Patent No. 11289859. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the conflicting patented claims 1-35. The difference between the instant examined claims and the conflicting patented claim is that, the conflicting patented claims are narrower in scope and falls within the scope of the examined claims. Thus, the species or sub genus claimed in the conflicting patent anticipates the instant examined genus. Therefore, a patent to the examined claims genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. 
See mpep 804 (II)(B)(1)


Claim Rejections - 35 USC § 112
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: means for receiving… means for sending…  in claim 21 .
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-9, 11-19 and 21-29 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Balasubramaniam et al (US 6,803,728).

Re Claims 1, 11 and 21; Balasubramaniam discloses a method of operation of a controller (8), memory (Col. 2 line 27-30), (processor 211) comprising: receiving a programming (instruction/commands) indicating at least one of one or more electrical switches or one or more electrical outlets that are responsive to a state change at a first electrical switch;
 receiving from the first electrical switch, connected to the controller through at least one of a first wired signal line or a first wired power line, information associated with a state change at the first electrical switch; and 
sending to the at least one of the one or more electrical switches or the one or more electrical outlets through at least one of a second wired signal line or a second wired power line an action order to change a state pursuant to the information associated with the state change at the first electrical switch and based on the received programming indicating the at least one of one or more electrical switches or one or more electrical outlets that are responsive to the state change at the first electrical switch. (Col. 17 line 7-40. Col 20 line 55-60 discloses that the communication involved in this operation is either wired or wireless)

Re Claims 2, 12 and 22; Balasubramaniam discloses wherein the action order indicates to the at least one of the one or more electrical switches or the one or more electrical outlets to change a state of one or more receptacles or one or more controlled switch leads at the at least one of the one or more electrical switches or the one or more electrical outlets pursuant to the information associated with the state change at the first electrical switch. (Col. 17 line 7-40. Col 20 line 55-60 discloses that the communication involved in this operation is either wired or wireless)

Re Claims 3, 13 and 23; Balasubramaniam discloses wherein the programming is modifiable at the controller through any subsequently received programming. (Col 16 line 6-67, using RS 232 to program the controller)

Re Claims 4 and 14 and 24; The method of claim 1, wherein the received programming indicates that the at least one of the one or more electrical switches or the one or more electrical outlets comprises a first electrical outlet, and the action order is sent to the first electrical outlet to change a state pursuant to the information associated with the state change at the first electrical switch. (Col. 17 line 7-40. Col 20 line 55-60 discloses that the communication involved in this operation is either wired or wireless)

Re Claims 5, 15 and 25; Balasubramaniam discloses wherein the action order is sent to the first electrical outlet to change a state of one or more receptacles at the first electrical outlet pursuant to the information associated with the state change at the first electrical switch. (Col. 17 line 7-40. Col 20 line 55-60 discloses that the communication involved in this operation is either wired or wireless)

Re Claims 6, 16 and 26; Balasubramaniam discloses wherein the received programming indicates that the at least one of the one or more electrical switches or the one or more electrical outlets comprises a second electrical switch, and the action order is sent to the second electrical switch to change a state pursuant to the information associated with the state change at the first electrical switch. (Col. 4 line 60-67 and col 5 line 1-10)

Re Claims 7, 17 and 27; Balasubramaniam discloses wherein the action order is sent to the second electrical switch to change a state of one or more controlled switch leads at the second electrical switch pursuant to the information associated with the state change at the first electrical switch. (Fig. 10)

Re Claims 8, 18 and 28; Balasubramaniam discloses wherein the information indicating the state change at the first electrical switch is received from the first electrical switch through the first wired power line supplying power to the first electrical switch and the action order is sent to the at least one of the one or more electrical switches or the one or more electrical outlets on the second wired power line supplying power to the at least one of the one or more electrical switches or the one or more electrical outlets.( Col 20 line 55-60 discloses that the communication involved in this operation is either wired or wireless. Furthermore, the placements of the Keypads illustrated in Fig. 9 indicates a more than a first power line is used in communication between the keypads)

Re Claims 9, 19 and 29; Balasubramaniam discloses wherein the information indicating the state change at the first electrical switch is received from the first electrical switch through the first wired signal line and the action order is sent to the at least one of the one or more electrical switches or the one or more electrical outlets on the second wired signal line coupled to the at least one of the one or more electrical switches or the one or more electrical outlets. ( Col 20 line 55-60 discloses that the communication involved in this operation is either wired or wireless. Furthermore, the placements of the Keypads illustrated in Fig. 9 indicates a more than a first power line is used in communication between the keypads)

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 10, 20 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Balasubramaniam 

Re Claims 10, 20 and 30; Balasubramaniam discloses a controller as illustrated above.
Balasubramaniam does not disclose wherein the controller is configured to be installed in a main circuit breaker panel of a housing structure.
However, installing the controller in the main circuit breaker panel of the housing structure would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention, motivated by the desire reduce the length of wire from the controller to the switches to avoid voltage drops associated with long wires. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449. The examiner can normally be reached Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL KESSIE/
11/07/2022Primary Examiner, Art Unit 2836